Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 7, 2021

                                         No. 04-19-00753-CR

                                            Paul PESINA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 81st Judicial District Court, Wilson County, Texas
                                  Trial Court No. 18-10-161-CRW
                            Honorable Donna S. Rayes, Judge Presiding


                                            ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

           Appellant's Motion for Investigation on Deputy Clerk's Office is noted.

           It is so ORDERED on January 7, 2021.

                                                                      PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court